Carriers. — Plaintiff sued to recover freight transportation charges for services performed for defendant. Pursuant to a memorandum report of the commissioner stating that plaintiff’s attorney filed a document entitled “Plaintiff’s Acceptance of the Amount Defendant Admits is Due” following defendant’s response to plaintiff’s request for admissions, which response shows that $1,475.96 is due plaintiff, and that plaintiff consents to said amount in full settlement and satisfaction of all claims asserted in its petition and request for admission of facts, and it appearing that all material issues are disposed of, the court ordered on August 29, 1969, that judgment be and the same is entered in favor of plaintiff for $1,475.96.